Exhibit Bronco Drilling Company, Inc. Announces First Quarter 2010 Results OKLAHOMA CITY, May 6, 2010 (BUSINESS WIRE)—Bronco Drilling Company, Inc., (Nasdaq/GS:BRNC), announced today financial and operational results for the three months ended March 31, 2010. Consolidated Results Revenues for the first quarter of 2010 were $22.5 million compared to $16.2 million for the fourth quarter of 2009 and $50.6 million for the first quarter of 2009.Net loss for the first quarter of 2010 was $7.4 million compared to a net loss of $6.1 million for the previous quarter and a net loss of $1.7 million for the first quarter of 2009. The Company’s fully diluted earnings per share for the quarter ended March 31, 2010, were a loss of $0.28 based on 26.9 million shares. Land Drilling Average marketed land rigs for the first quarter of 2010 was flat from the previous quarter at 37 compared to 45 for the first quarter of 2009.Revenue days for the quarter increased to 1,428 from 1,049 for the previous quarter and decreased from 2,362 for the first quarter of 2009.Utilization for the first quarter of 2010 was 43% compared to 31% for the previous quarter and 58% for the first quarter of 2009.Average daily cash margin for our land drilling fleet for the quarter ended March 31, 2010 was $2,856 compared to $2,186 for the previous quarter and $7,613 for the first quarter of About Bronco Drilling Bronco Drilling Company, Inc., a publicly held company headquartered in Edmond, Oklahoma, is a provider of contract land drilling services and workover services to oil and natural gas exploration and production companies. Bronco’s common stock is quoted on The Nasdaq Global Select Market under the symbol “BRNC.” For more information about Bronco Drilling Company, Inc., visit http://www.broncodrill.com. Bronco Drilling Company, Inc. and Subsidiaries CONSOLIDATED BALANCE SHEETS (Amounts in thousands, except share par value) March 31, December 31, 2010 2009 ASSETS CURRENT ASSETS Cash and cash equivalents $ 10,668 $ 9,497 Receivables Trade and other, net of allowance for doubtful accounts of $3,840 and $3,576 in 2010 and 2009, respectively 16,078 15,306 Affiliate receivables 2,735 9,620 Unbilled receivables 762 828 Income tax receivable 9,218 3,800 Current deferred income taxes 1,301 1,360 Current maturities of note receivable from affiliate 2,035 2,000 Prepaid expenses 1,087 666 Total current assets 43,884 43,077 PROPERTY AND EQUIPMENT - AT COST Drilling rigs and related equipment 446,507 440,760 Transportation, office and other equipment 42,013 42,354 488,520 483,114 Less accumulated depreciation 153,735 145,918 334,785 337,196 OTHER ASSETS Note receivable from affiliate, less current maturities - 517 Investment in Challenger 39,116 39,714 Investment in Bronco MX 22,025 21,407 Debt issue costs and other 3,194 3,672 64,335 65,310 $ 443,004 $ 445,583 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ 7,209 $ 9,756 Accrued liabilities 7,467 7,952 Current maturities of long-term debt 90 89 Total current liabilities 14,766 17,797 LONG-TERM DEBT,less current maturities and discount 57,017 51,814 WARRANT 2,557 2,829 DEFERRED INCOME TAXES 34,590 32,872 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY Common stock, $.01 par value, 100,000 shares authorized; 27,026 and 26,713 shares issued and outstanding at March 31, 2010 and December 31, 2009 271 270 Additional paid-in capital 307,707 307,313 Accumulated other comprehensive income 1,365 538 Retained earnings 24,731 32,150 Total stockholders' equity 334,074 340,271 $ 443,004 $ 445,583 Bronco Drilling Company, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF OPERATIONS (Amounts in thousands, except per share amounts) Three Months Ended March 31, 2010 2009 (Unaudited) REVENUES Contract drilling revenues $ 22,498 $ 47,826 Well service - 2,779 22,498 50,605 EXPENSES Contract drilling 18,419 29,844 Well service 180 2,315 Depreciation and amortization 9,256 12,526 General and administrative 4,735 5,188 Gain on Bronco MX transaction (1,058 ) - 31,532 49,873 Income (loss) from operations (9,034 ) 732 OTHER INCOME (EXPENSE) Interest expense (1,456 ) (2,299 ) Interest income 46 1 Equity in income (loss) of Challenger (599 ) 412 Equity in income (loss) of Bronco MX (209 ) - Other 48 (566 ) Change in fair value of warrant 272 - (1,898 ) (2,452 ) Income (loss) before income taxes (10,932 ) (1,720 ) Income tax expense (benefit) (3,513 ) (11 ) NET LOSS $ (7,419 ) $ (1,709 ) Loss per common share-Basic $ (0.28 ) $ (0.06 ) Loss per common share-Diluted $ (0.28 ) $ (0.06 ) Weighted average number of shares outstanding-Basic 26,850 26,589 Weighted average number of shares outstanding-Diluted 26,850 26,589 Non-GAAP Financial Measures This press release includes a presentation of average daily cash margin for our land drilling fleet which is not a financial measure recognized under generally accepted accounting principles, or GAAP.Average daily cash margin is a non-GAAP financial measure equal to net income, the most directly comparable GAAP financial measure, minus well service revenue, plus well service expense, income tax expense, other expense, general and administrative expense and depreciation, amortization and impairment, and divided by revenue days for the period.We consider this metric to be an important indicator of the operational strength of our business. A limitation of this metric, however, is that it does not reflect the periodic costs of certain capitalized tangible and intangible assets used in generating revenues in our business. Management evaluates the costs of such tangible and intangible assets through other financial measures, such as capital expenditures, investment spending and return on capital. Therefore, we believe that average daily cash margin provides useful information to our investors regarding our performance and overall results of operations. Average daily cash margin is not intended to be a performance measure that should be regarded as an alternative to, or more meaningful than, either net income as an indicator of operating performance or to cash flows from operating activities as a measure of liquidity. In addition, it is not intended to represent funds available for dividends, reinvestment or other discretionary uses, and should not be considered in isolation or as a substitute for measures of performance prepared in accordance with GAAP. This non-GAAP financial measure may not be comparable to similarly titled measures presented by other companies, and may not be identical to corresponding measures used in our various agreements. The following presents a reconciliation of average daily cash margin to net income, the most directly comparable GAAP financial measure (in thousands, except revenue days and average daily cash margin): Three Months Ended Three Months Ended March 31, December 31, 2010 2009 2009 (Unaudited) Reconciliation of average daily cash margin to net loss: Net loss $ (7,419 ) $ (1,709 ) $ (6,058 ) Well service revenue - (2,779 ) - Well service expense 180 2,315 252 Income tax expense (benefit) (3,513 ) (11 ) (3,875 ) Other expense 1,898 2,452 (1,568 ) General and administrative 4,735 5,188 4,279 Depreciation and amortization 9,256 12,526 9,522 Gain on Bronco MX transaction (1,058 ) - (259 ) Drilling margin 4,079 17,982 2,293 Revenue days 1,428 2,362 1,049 Average daily cash margin $ 2,856 $ 7,613 $ 2,186 Contact: Bob Jarvis Investor Relations Bronco
